United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Los Angeles, CA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 19-1080
Issued: January 2, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

On April 16, 2019 appellant filed a timely appeal from an April 3, 2019 decision of the
Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
assigned this case Docket No. 19-1080.
The Board has duly considered the matter and notes that in the case of William A. Couch1
it held that when adjudicating a claim OWCP is obligated to consider all evidence properly
submitted by a claimant and received by OWCP before the final decision is issued.
On February 12, 2019 appellant, then a 48-year-old customer care agent, filed an
occupational disease claim (Form CA-2) alleging that he experienced lower back pain due to
factors of his federal employment, which included sitting for 8 to 10 hours a day. Appellant
submitted a narrative statement and a February 11, 2019 doctor’s note as evidence.
In a February 28, 2019 development letter, OWCP advised appellant that additional
evidence was required in support of his claim for compensation benefits. It noted that no diagnosis
of a condition resulting from his employment had been received. OWCP requested that appellant
submit a comprehensive narrative medical report from a qualified physician that included a
1

41 ECAB 548 (1990).

diagnosis and an opinion, supported by medical rationale, addressing how the claimed employment
incident caused or aggravated a medical condition. It afforded him 30 days to submit the requested
medical evidence.
In response, on April 2, 2019 appellant submitted November 21, 2018 medical records,
November 22, 2018 blood test results, and December 20, 2018 and February 11, 2019 progress
notes.
By decision dated April 3, 2019, OWCP denied appellant’s occupational disease claim
finding that the medical evidence of record was insufficient to establish that a medical condition
was diagnosed in connection to the accepted employment factors. It found that, “[y]ou were
provided 30 days to submit the requested information. No further evidence was received.” OWCP
did not note receipt or consideration of the November 21, 2018 medical records, November 22,
2018 blood test results, the December 20, 2018 progress notes or the February 11, 2019 progress
notes.
The Board finds that OWCP, in its April 3, 2018, decision, did not review the
November 21, 2018 medical records, the November 22, 2018 blood test results, the December 20,
2018 progress notes, or the February 11, 2019 progress notes. Whether OWCP receives relevant
evidence on the date of the decision or days before, such evidence must be considered.2 As the
Board’s decisions are final as to the subject matter appealed, it is crucial that all evidence relevant
to the subject matter of the claim properly submitted to OWCP be reviewed and addressed.3 For
this reason, the case will be remanded to OWCP to enable it to properly consider all the evidence
submitted at the time of the April 3, 2019 decision. Following such further development as OWCP
deems necessary, it shall issue a de novo decision on the claim. Accordingly,

2

T.J., Docket No. 14-1854 (issued February 3, 2015); J.J., Docket No. 12-1062 (issued December 12, 2012);
William McKennon, 51 ECAB 145 (1999).
3

T.J., id.; see Yvette N. Davis, 55 ECAB 475 (2004).

2

IT IS HEREBY ORDERED THAT the April 3, 2019 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further action consistent with
this order of the Board.
Issued: January 2, 2020
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

3

